Sognier, Judge.
Jan Lyle Bautz filed a garnishment proceeding against Joseph Best to collect arrearages in child support. On June 16,1982 the trial court granted Best’s traverse of the garnishment. On June 30, 1982 the trial court entered an order granting Bautz’ motion to amend the judgment and stating that “the judgment entered in the case on June 16,1982, be and the same is stayed and suspended until further order and judgment is entered in the case in lieu thereof.” On July 13,1982 Bautz filed her notice of appeal of the June 16, 1982 order.
The order appealed from is not the trial court’s final ruling in this case, and the case is still pending in the court below. Appellant has failed to comply with the interlocutory review procedure, OCGA § 5-6-30 (Code Ann. § 6-905), and her appeal must be dismissed. Mathews v. Saniway Distrib. Service, 152 Ga. App. 286 (262 SE2d 494) (1979).

Appeal dismissed.


Quillian, P. J., and Pope, J., concur.

Paul A. Martin, for appellant.
Jon W. McClure, for appellee.